Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of August 17, 2016, is
by and between JErrick MEDIA HOLDINGS, Inc, a corporation incorporated under the
laws of the State of Nevada and located at 202 S Dean Street, Englewood NJ 07631
(the “Company”), and_________________________, an individual residing at
_____________________________________ (the “Subscriber”).

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(2) and/or Regulation D (“Regulation D”) promulgated by
the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”); and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein and upon the date hereof (the “Funding Date”), the
Company shall issue to the Subscriber (1) six hundred sixty six thousand six
hundred sixty six (666,666) shares (the “Shares”) of the Company’s common stock,
par value $0.001 (“Common Stock”) and (2) a warrant to purchase three hundred
thirty three thousand three hundred thirty three (333,333) shares of Common
Stock (the “Warrant”) (the Shares and the Warrant shall be referred to
collectively herein as the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Subscriber hereby agree as follows:

 

1. Purchase and Sale. Upon the terms and subject to the conditions set forth in
this Agreement and in consideration of Two Hundred Fifty Thousand United States
Dollars (US$250,000) (the “Purchase Price”) delivered by the Subscriber to the
Company on the Funding Date, the Company hereby agrees to issue the Shares and
the Warrant to the Subscriber on the Funding Date. The Company agrees to issue
and deliver the Securities to the Subscriber free of all liens, pledges,
mortgages, security interests, charges, restrictions, adverse claims or other
encumbrances of any kind or nature whatsoever (“Encumbrances”), and Subscriber
hereby agrees to accept the Securities free of all Encumbrances.

 

2. Subscriber Representations and Warranties. Subscriber hereby represents and
warrants to and agrees with the Company that:

 

(a) Standing of Subscriber. Subscriber has the legal capacity and power to enter
into this Agreement.

 

(b) Authorization and Power. Subscriber has the requisite power and authority to
enter into and perform this Agreement and to advance the Purchase Price and
accept the Securities. The execution, delivery and performance of this Agreement
by the Subscriber, and the consummation by the Subscriber of the transactions
contemplated hereby, have been duly authorized by all necessary action, and no
further consent or authorization of Subscriber is required. This Agreement has
been duly authorized, executed and delivered by the Subscriber and constitutes,
or shall constitute, when executed and delivered, a valid and binding obligation
of the Subscriber, enforceable against Subscriber in accordance with the terms
hereof.

 



  

 

 

(c) Information on Subscriber. Subscriber is an “accredited investor,” as such
term is defined in Regulation D promulgated by the Commission under the 1933
Act, is experienced in investments and business matters, has made investments of
a speculative nature and has purchased securities of United States
publicly-owned companies in private placements in the past and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Subscriber to utilize the information made
available by the Company to evaluate the merits and risks of, and to make an
informed investment decision with respect to, the proposed purchase, which the
Subscriber hereby agrees represents a speculative investment. The Subscriber has
the authority and is duly and legally qualified to purchase and own the
Securities. The Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a complete loss thereof.

 

(d) Purchase of Securities. The Subscriber will purchase the Securities for its
own account for investment and not with a view toward, or for resale in
connection with, the public sale or any distribution thereof in violation of the
Securities Act or any applicable state securities law, and has no direct or
indirect arrangement or understandings with any other person or entity to
distribute or regarding the distribution of such Securities;

 

(e) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws by reason of their issuance in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Subscriber contained herein), and that such
Securities must be held indefinitely unless a subsequent disposition is
registered under the 1933 Act or any applicable state securities laws or is
exempt from such registration.

 

(f) Share Legend. The Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER AND
REASONABLY APPROVED BY THE COMPANY), IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE
144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES
MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 



 2 

 

 

(g) Warrant Legend. The Warrant shall bear the following or similar legend.

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.

 

(h) Communication of Offer. Subscriber has a preexisting personal or business
relationship with the Company or one or more of its directors, officers,
advisors or control persons, and the offer to issue the Securities was directly
communicated to Subscriber by the Company. At no time was Subscriber presented
with or solicited by any leaflet, newspaper or magazine article, radio or
television advertisement, or any other form of general advertising or solicited
or invited to attend a promotional meeting otherwise than in connection and
concurrently with such communicated offer;

 

(i) No Governmental Endorsement. Subscriber understands that no United States
federal or state agency or any other governmental or state agency has passed on
or made recommendations or endorsement of the Securities, or the suitability of
the investment in the Securities, nor have such authorities passed upon or
endorsed the merits of the offering of the Securities;

 

(j) Receipt of Information. Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to invest
and to accept the Securities. Subscriber further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the offering of the
Securities and the business, properties and financial condition of the Company
and to obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify the accuracy of any information furnished to it or to which
it had access; and

 

3. Company Representations and Warranties. The Company represents and warrants
to, and agrees with, Subscriber that:

 

(a) Due Incorporation. The Company is a corporation duly incorporated, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation;

 



 3 

 

 

(b) Authority; Enforceability. The Warrant has been duly authorized, executed
and delivered by the Company and is the valid and binding agreements of the
Company, enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity. The Company
has full corporate power and authority necessary to enter into and deliver the
Warrant and to perform its obligations thereunder;

 

(c) Additional Issuances. All of the shares to be issued pursuant to the terms
hereof will be, duly authorized and validly issued, fully paid and
non-assessable and are not (and will not be) subject to preemptive or similar
rights affecting such securities.

 

(d) Consents. No consent, approval, authorization or order of any court,
governmental agency or body having jurisdiction over the Company or of any other
person is required for the execution by the Company of the Warrant and
compliance and performance by the Company of its obligations hereunder and
thereunder, including, without limitation, the issuance of the Securities;

 

(e) No Violation or Conflict. Neither the issuance of the Shares nor the
performance of the Company’s obligations under the Warrant will:

 

(i) violate, conflict with, result in a breach of, or constitute a default (or
an event which with the giving of notice or the lapse of time or both would be
reasonably likely to constitute a default) under (a) the charter or bylaws of
the Company or (b) any decree, judgment, order or determination applicable to
the Company of any court, governmental agency or body having jurisdiction over
the Company or over the properties or assets of the Company; or

 

(ii) result in the creation or imposition of any lien, charge or encumbrance
upon the Securities except in favor of Subscriber as described herein;

 

(f) No General Solicitation. Neither the Company, nor any of its affiliates, nor
any person or entity acting on its or their behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
under the Securities Act) in connection with the offer or sale of the
Securities; and

 

(g) Investment Company. The Company is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

4. “Piggy-Back” Registration.

 

(a) Grant of Right. The Subscriber shall have the right to include the Shares
and any shares of Common Stock underlying the Warrant (the “Warrant Shares”) as
part of any registration of securities filed by the Company (other than in
connection with a transaction contemplated by Rule 145 promulgated under the Act
or pursuant to Form S-8 or any equivalent form) provided, however, that if,
solely in connection with any primary underwritten public offering for the
account of the Company, the managing underwriter(s) thereof shall, in its
reasonable discretion, impose a limitation on the number of shares of Common
Stock which may be included in a registration statement because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such registration statement only such limited portion of the
Shares and Warant Shares with respect to which the Holder requested inclusion
hereunder as the underwriter shall reasonably permit. The Company shall not
exclude any Shares or Warrant Shares unless the Company has first excluded all
outstanding securities, the holders of which are not entitled to inclusion of
such securities in such registration statement or are not entitled to pro rata
inclusion with the Shares or Warrant Shares.

 



 4 

 

 

(b) Terms. The Company shall bear all fees and expenses attendant to registering
the Shares and Warrant Shares pursuant to Section 4 (a) hereof, but the
Subscriber shall pay any and all underwriting commissions and the expenses of
any legal counsel selected by the Subscriber to represent him/her in connection
with the sale of the Shares and Warrant Shares. Except as otherwise provided in
this Subscription Agreement, there shall be no limit on the number of times the
Subscriber may request registration under this Section 4 (a); provided, however,
that such registration rights related to the Shares shall terminate on the
second anniversary hereof.

 

5. Broker’s Commission/Finder’s Fee. Each party hereto represents to the other
that there are no parties entitled to receive fees, commissions, finder’s fees,
due diligence fees or similar payments in connection with the consummation of
the transactions contemplated hereby. Each party hereto agrees to indemnify the
other against and hold the other harmless from any and all liabilities to any
persons claiming brokerage commissions or similar fees on account of services
purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of the indemnifying party’s actions.

 

6. Covenants Regarding Indemnification. Each party hereto agrees to indemnify,
hold harmless, reimburse and defend the other party and the other party’s
officers, directors, agents, counsel, affiliates, members, managers, control
persons, and principal shareholders, as applicable, against any claim, cost,
expense, liability, obligation, loss or damage (including reasonable legal fees)
of any nature, incurred by or imposed upon the indemnified party or any such
person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

7. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth in the
preamble paragraph hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery at the address designated in the preamble paragraph hereto (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.

 



 5 

 

 

(b) Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and may be amended
only by a writing executed by both parties hereto. Neither the Company nor
Subscriber has relied on any representations not contained or referred to in
this Agreement and the documents delivered herewith.

 

(c) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of the State of New Jersey or in the
federal courts located in the State of New Jersey. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A
JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION
HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

(e) Severability. In the event that any provision of this Agreement or any other
agreement delivered in connection herewith is invalid or unenforceable under any
applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

(f) Counsel; Ambiguities. Each party and its counsel have participated fully in
the review and revision of this Agreement, the Warrant and any documents
executed in connection therewith. The parties understand and agree that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in interpreting this Agreement, the Warrant and
any documents executed in connection therewith. The language in this Agreement,
the Warrant and any documents executed in connection therewith shall be
interpreted as to its fair meaning and not strictly for or against any party.

 

(g) Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

[signature page follows]

 

 6 

 

 

IN WITNESS WHEREOF, the parties has caused this Agreement to be executed on and
as of the date set forth above.

 



  JERRICK MEDIA HOLDINGS, INC.         By:     Name: Jeromy Frommer   Title:
Chief Executive Officer

 

SUBSCRIBER:       Name of Subscriber:               Address:                  

 

Fax No.:    

 

Taxpayer ID# (if applicable):    

 





    (Signature)  

 



By:    

 

Dated: ___________________________, 2016  

 

[Signature Page to Jerrick Media Holdings, Inc. Subscription Agreement]

 

 7 

 

 

EXHIBIT A

 

INVESTOR QUESTIONAIRE

 

 

 





 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

